DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cofler (WO 2014/076704) in view of Schach (US 2010/0192517).
Regarding claim 1, Cofler teaches a printing apparatus (figs.1, 14) comprising: 
a support member (carriage #1 – carriage #n fig.1) supporting object body to be printed on (page 12 lines 31-32 , page 13 lines 3,9); 
a movement route (10 fig.1) on which the support member (carriage #1 – carriage #n) moves, the movement route (10) being formed into an annular shape and partially including a linear part (upper and bottom linear portions of route 10 fig.1), which is a linear-shaped movement route; and 
a plurality of inkjet heads (100 fig.1; page 13 lines 1-2, 27) performing image formation onto the object body supported by the support member (carriage #1 – carriage #n) positioned at the linear part (upper linear portions of route 10 fig.1) (page 13 lines 12-22 ; page 14 lines 1-4) and
a processing unit (204,13,100a,306I,306U,16, or 202 fig.1) performing processing on the object body supported by the support member (carriage #1 – carriage #n) positioned on the movement route (10) (page 13 lines 12-22 ; page 14 lines 1-4), wherein 
the annular-shaped movement route (10 fig.1) is disposed to cause an axial center (“Axial Center of 10” in figure below, fig.1) of the movement route (10) to be arranged along a horizontal direction (“Horizontal Dir.” in figure below, fig.1), and 
the processing unit (204, 13,100a, 306I, or 306U fig.1) is provided on at least one of a lateral side of a portion of the movement route (the right curved side portion 
wherein a position of the processing unit (204, 13,100a, 306I, or 306U fig.1) provided on the lateral side of the portion of the movement route (the right curved side portion “Portion of 10” in figure below, fig.1) heading downward from above is separated from the movement route (10) (processing units 204, 13,100a, 306I, or 306U are provided at positions on lateral side of “portion of 10” along a line into the paper direction at separated from route 10. Note also the support members, carriage #1 – carriage #n, are provided on route 10 supporting object body to be printed on and the  processing units are arranged along route 10 separated from route 10 without blocking the carriages); 
wherein a position of the processing unit (204, 13,100a, 306I, or 306U fig.1) provided on the lateral side of the portion of the movement route (the left curved side portion “Portion of 10” in figure below, fig.1) heading upward from below is separated from the movement route (10) (processing units 204, 13,100a, 306I, or 306U are provided at positions on lateral side of “portion of 10” along a line into the paper direction at separated from route 10. Note also the support members, carriage #1 – carriage #n, are provided on route 10 supporting object body to be printed on and the  processing units are arranged along route 10 separated from route 10 without blocking the carriages); 

    PNG
    media_image1.png
    508
    766
    media_image1.png
    Greyscale

Cofler teaches all the limitations of the claimed printing apparatus including the printing receiving object. But Cofler does not explicitly teaches wherein the printing receiving object is a can body.   
However, Schach teaches similar printing apparatus (figs.1, 4, 7, 8) including printing being done on a can body (2 figs.1, 4, 7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to print on can body in the printing apparatus of Cofler based on the teachings of Schach to be able to print images on a beverage can body. 

Regarding claim 3, Cofler as modified by Schach further teaches wherein the linear part (upper linear portions of route 10 fig.1 of Cofler; liner part of loop of 16, 44 

Regarding claim 4, Cofler as modified by Schach further teaches wherein the linear part (upper linear portions of route 10 fig.1 of Cofler; liner part of loop of 16, 44 figs.7,8,14 of Schach) is disposed to extend along the horizontal direction (fig.1 of Cofler; figs.7,8,13,14; 46 figs.18,19 of Schach).  

Regarding claim 6, Cofler as modified by Schach further teaches wherein the can body (object body page 12 lines 31-32 , page 13 lines 3,9 of Cofler as modified above by can body 2 figs.1, 4, 7 of Schach) is supplied to the support member (carriage #1 – carriage #n fig.1 of Cofler; 9 figs.7, 8,13,14; 46 figs.18,19 of Schach) positioned on the movement route at a can body supply part (306I fig.1 of Cofler; 6 figs.7, 8,13,14; 33 figs.18,19 of Schach) and the can body is taken out of the support member positioned on the movement route at a can body detachment part (306u fig.1 of Cofler; 12 figs.7, 8,13,14; 35 figs.18,19 of Schach), and the can body supply part is provided to one of an upper portion and a lower portion of the annular-shaped movement route, and the can body detachment part is provided to the other (fig.1 of Cofler; figs.7, 8,13,14; 46 figs.18,19 of Schach). 

Regarding claim 7, Cofler as modified by Schach above further teaches wherein the processing unit (for instance 100a,204 fig.1 of Cofler) performs image formation onto the can body by use of a plate printing method (page 15 lines 12-20, page 16 lines 18-22, page 25 line 31- page 26 line 7 of Cofler).
In the alternative Schach further teaches processing unit (processing elements around can 2 in figs.7,8,13,14; 50-53 figs.18,19; processioning elements 41-43 fig.16 of Schach) performs image formation onto the can body by use of a plate printing method (10.5 figs.7-9; paragraph 0041; 10.5 can be flat/plate printing element of Schach).
Therefore, in the alternatives it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use flat/plate printing in the processing element for instance as the additional optional printing unit of Cofler based on the teachings of Schach for instance to be able to print additional patterns/engravings/ applying powders on the can body after inkjet printing. 
    
Regarding claim 8, Cofler as modified by Schach above further teaches wherein the processing unit (for instance 100a, 204 fig.1 of Cofler) forms a transparent layer (invisible material page 16 lines 18-19) covering the image formed on an outer circumferential surface of the can body by the plurality of inkjet heads (page 15 lines 12-20, page 16 lines 18-22, page 25 line 31- page 26 line 7 of Cofler). 
In the alternative Schach further teaches processing unit (processing elements around can 2 in figs.7, 8, 13, 14; 50-53 figs.18, 19; processioning elements 41-43 fig.16 of Schach) forms a transparent layer covering the image formed on an outer 
Therefore, in the alternatives it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to apply  transparent layer by the processing element of Cofler based on the teachings of Schach for instance to be able to improve print quality and/or protect printed image.  

Regarding claim 9, Cofler as modified by Schach above further teaches wherein a light irradiation unit (figs.1, 9; page 14 lines 5-15, page 40 lines 1-9 of Cofler) is provided on a lateral side of the linear part, the light irradiation unit irradiating the image formed on an outer circumferential surface of the can body by the plurality of inkjet heads with light (100 fig.1 of Cofler; page 13 lines 1-2, 27 of Cofler; 10 figs.7-9, 18 figs.13,14; 51-53 figs.18,19 of Schach).

Regarding claim 10, Cofler as modified by Schach above further teaches wherein the can body (object body page 12 lines 31-32 , page 13 lines 3,9 of Cofler as modified above; 2 figs.7,8,13,14,18,19 of Schach; 101 figs.2-4 of Schach) moves in a state of being laid, and image formation onto an outer circumferential surface of the can body (2 figs.7,8,13,14,18,19 of Schach; 101 figs.2-4 of Schach) is performed by the plurality of inkjet heads (100 fig.1 of Cofler; page 13 lines 1-2, 27 of Cofler; 10 figs.7,8,13,14,18,19 of Schach; 102a,106,108a  figs.2-4 of Schach)  from above the can body (object body page 12 lines 31-32 , page 13 lines 3,9 of Cofler as modified above; 2 figs.7,8,13,14,18,19 of Schach; 101 figs.2-4 of Schach).

Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but they are not persuasive. With regard to applicant’s argument that Colfer fails to teach limitations in the amended claim1, Applicant’s attention is directed to the above rejection of claim 1.  Applicant is reminded that the claimed limitation “lateral side” is not specifically defined in terms of prior claimed direction/s.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853